           Case 1:21-cv-01482-GHW Document 27 Filed 02/23/21 Page 1 of 3




Max Moskowitz
Ariel Peikes
OSTROLENK FABER LLP
845 Third Avenue
New York, New York 10022
mmoskowitz@ostrolenk.com
apeikes@ostrolekn.com
Telephone: (212) 382-0700
Attorneys for Plaintiffs

                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 LIFE STYLE FUTON, INC., and EASY FIT, INC.,
                                                            Index No.: 1:21-cv-01482-GHW
                                  Plaintiffs,

                             v.                               DECLARATION OF ARIEL
                                                                    PEIKES
 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.


                                  Defendants.



I, Ariel S. Peikes, hereby declare as follows

         1.    I am an attorney with the law firm of Ostrolenk Faber LLP (“Ostrolenk”), located

at 845 Third Avenue, 8th Floor, New York, New York, 10022 and represent Plaintiffs Life Style

Futon, Inc., and Easy Fit, Inc., in the above-referenced action. I submit this declaration in

connection with Plaintiffs’ application for an order to show cause why a preliminary injunction

should not issue against the Defendants.

         2.    Ostrolenk has communicated via email with Defendants EasyFit Slipcover LTD.

and Et Tahiri starting on January 7, 2021, when it sent a cease and desist letter to the corporate


{02632916.1}
           Case 1:21-cv-01482-GHW Document 27 Filed 02/23/21 Page 2 of 3




entity. Et Tahiri responded via email to Ostrolenk on January 14, 2021, including promising to

comply with demands in the cease and desist letter.

         3.      Also beginning on January 7, 2021, Ostrolenk communicated via email with the

Tucows defendants via the email portal domainabuse@tucows.com.                      On January 14, 2021,

Ostrolenk received a responsive email from Tucows to the Plaintiffs’ cease and desist letter to

Tucows.

         4.      On February 19, 2021, Ostrolenk emailed to the Defendants copies of Plaintiffs’

court filings in this action and stated:

        We represent Easy Fit Inc. and the other plaintiff in the attached law suit that was just filed
against yourself, your companies and related defendants.

         Please retain an attorney for us to communicate with in relation to the filed lawsuit.

         5.      On same date, Ostrolenk received responsive emails from the email addresses for

Defendant EasyFit Slipcover LTD., confirming receipt of Ostrolenk’s email communication.

         6.      Also on same date, Ostrolenk received a near-identical response from Defendant

Cabrexa, confirming that Ostrolenk’s emailed was received by Cabrexa.

         7.      Ostrolenk received responsive emails from Tucows on February 19 and February

22, 2021. The first acknowledged that the “Court Document Submission Form” message “has

Been Sent Successfully” to Tucows. Then, on February 22, 2021, “Tara Y.” from “Tucows Inc. –

Compliance” responded that “the court order made it into my inbox. I will review the documents

and respond shortly.”

         8.      To date, Ostrolenk has not received further communications from the Defendants

with any substantive responsive to court-filed documents.

         I declare under the penalty of perjury under the laws of the United States of America that to

the best of my knowledge the foregoing is true and correct.


{02632916.1}                                          2
Case 1:21-cv-01482-GHW Document 27 Filed 02/23/21 Page 3 of 3
